                                           Case 3:20-cv-06473-SK Document 22 Filed 04/19/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MERYL POMPONIO,                                      Case No. 20-cv-06473-SK
                                   8                     Plaintiff,
                                                                                              ORDER OF CONDITIONAL
                                   9              v.                                          DISMISSAL
                                  10     JIAN MING SU, et al.,
                                  11                     Defendants.

                                  12           The parties filed a notice of settlement in which they advised the Court that the above
Northern District of California
 United States District Court




                                  13   captioned matter has settled and that, as part of the settlement, the parties anticipate filing a

                                  14   stipulation of dismissal within ninety days. In light of the settlement, the Court HEREBY

                                  15   ORDERS that this action is DISMISSED without prejudice; provided, however that if any party

                                  16   hereto shall certify to this Court within one hundred and twenty days, with proof of service, that

                                  17   the agreed consideration for settlement has not been delivered over, the foregoing order shall stand

                                  18   vacated and this case shall be restored to the calendar and set for trial. If no certification is filed,

                                  19   after passage of one hundred and twenty days, the dismissal shall be with prejudice.

                                  20           IT IS SO ORDERED.

                                  21   Dated: April 19, 2021

                                  22                                                      ______________________________________
                                                                                          SALLIE KIM
                                  23                                                      United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
